DECISION
The application of the above-named defendant for a review of the sentence of ten years, imposed on November 20,_ 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that defendant was convicted of robbery punishable by not less than 1 year imprisonment with no limit, yet received a sentence of but 10 years and will be eligible for parole consideration in July, 1969, after being received November 20th, 1967, although he has a record of 1 prior first degree burglary conviction for which he first received a suspended sentence thereafter revoked for probation violation. We thank Claude J. Gerbase, Jr., Esq., of the University Defenders for his assistance to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.